BioLabMart Inc. 777 Brickell Ave Suite 500 Miami, Florida 33131 April 17, 2016 BY EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention:Suzanne Hayes Assistant Director Office of Healthcare and Insurance Re: BioLab Mart Inc. Registration Statement on Form S-1 Filed on March 13, 2017 File Number 333-216650 Dear Ms. Hayes: This letter is to advise the Securities and Exchange Commission that we have engaged the firm of Brenner & Associates, PLLC as counsel for purposes of the above-referenced registration statement filed by BioLabMart Inc. Sincerely, /s/Jonah Meer Jonah Meer Chief Executive Officer
